 Case 2:20-cv-18084-CCC-ESK Document 1 Filed 12/04/20 Page 1 of 9 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 YOHANNY POLANCO-MITAROTONDA
 and NICOLA MITARONTONDA, her
 husband,
                                                      Civil Action No.
                       Plaintiffs,

               v.

 CONAGRA BRANDS, INC.; BJ’S
 WHOLESALE CLUB, INC.; NICHOLAS
 SEGEDIN; JOHN DOE 1-10 (a fictitious
 name representing managers or employees
 that were responsible for the ordering,
 stocking, marketing and/or sales of products);
 ABC CORP. 1-10 (a fictitious name
 representing a class of fictitious defendants
 who designed, manufactured, assembled,
 marketed or sold the product or a component
 of the product); XYZ CORP. 1-10 (a
 fictitious name representing a class of
 fictitious defendants who sold, distributed or
 advertised the product),

                       Defendants.


                                     NOTICE OF REMOVAL

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF NEW JERSEY

       Defendant Conagra Brands, Inc. (“Conagra”), by and through its undersigned counsel,

hereby removes the above-captioned case from the Superior Court of New Jersey, Law Division,

Essex County, to the United States District Court for the District of New Jersey pursuant to 28

U.S.C. § 1332, 1441, and 1446, and in support thereof, states as follows:




                                                  1
 Case 2:20-cv-18084-CCC-ESK Document 1 Filed 12/04/20 Page 2 of 9 PageID: 2




                                         INTRODUCTION

        1.      This Notice of Removal is being filed pursuant to 28 U.S.C. §1441(a), which

provides for removal of “any civil action brought in a state court of which the district courts of the

United States have original jurisdiction.” 28 U.S.C. §1441(a).

        2.      Pursuant to 28 U.S.C. § 1332(a)(1), the district courts have original jurisdiction of

this civil action because the matter in controversy exceeds the sum of $75,000.00, exclusive of

interests and costs, and it is between citizens of different states.

      THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED.

        3.      On November 24, 2020, Plaintiffs Yohanny Polanco-Mitarotonda and Nicola

Mitarotonda (“Plaintiffs”) commenced this action against Defendants Conagra Brands, Inc., BJ’s

Wholesale Club, Inc., and Nicholas Segedin by filing a Complaint in the Superior Court of New

Jersey, Essex County. A copy of the Complaint is attached hereto as Exhibit A.

        4.      Conagra has not been served. Conagra did, however, obtain a copy of the Complaint

on December 2, 2020.

        5.      This Notice of Removal is filed within 30 days of Conagra’s receipt of the

Complaint, and is therefore, timely filed. 28 U.S.C. § 1446(b)(1) (requiring removal within 30

days “after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading”).

        6.      All other pleadings, process, orders, and other filings in the state court action are

attached to this Notice of Removal as Exhibit B, as required by 28 U.S.C. §1446(a).

        7.      This is the proper district for removal in that the District of New Jersey

encompasses Essex County and is “the district and division embracing the place where such action

is pending.” 28 U.S.C. §§ 110, 1441(a).




                                                   2
 Case 2:20-cv-18084-CCC-ESK Document 1 Filed 12/04/20 Page 3 of 9 PageID: 3




       8.      A copy of this Notice of Removal is being filed with the Clerk of the Superior Court

of New Jersey, Essex County, Law Division, and is being served upon Plaintiffs and all parties of

record, pursuant to 28 U.S.C. § 1446(d). See Exhibit C.

       9.      Upon information and belief, no Defendant has been served. Accordingly, consent

is not required of the other Defendants prior to removal. 28 U.S.C. § 1446(b)(2) (requiring consent

of “all defendants who have been properly joined and served”); Wells Fargo Bank, N.A. v.

Schildknecht et al, No. 2:20-CV-00677-ES-SCM, 2020 WL 6729419, at *2 (D.N.J. June 29, 2020)

(consent of co-defendants not required where (i) non-joining defendant is an unknown or nominal

party, (ii) where a defendant was fraudulently joined, or (iii) non-joining defendant “has not been

served at the time the removing defendants filed their petition.”).

       10.     Conagra’s belief that no co-defendant has been served is based on the fact that no

proofs of service appear on the state court docket (Ex. B) and based on a representation from an

attorney for Defendant BJ’s Wholesale Club’s stating that BJ’s has not been served.

      REMOVAL IS PROPER BECAUSE THE COURT HAS SUBJECT MATTER
               JURISDICTION PURSUANT TO 28 U.S.C. § 1332

       A. Diversity of Citizenship Exists.

       11.     Plaintiffs are citizens of New Jersey. Upon information and belief, they are

domiciled at 91 Humboldt Street, East Rutherford, New Jersey. (See Cplt. at ¶ 1.)

       12.     Defendant Conagra Brands, Inc. is a Delaware corporation with its principal place

of business in Chicago, Illinois. (See Cplt. ¶ 6.) Therefore, Conagra Brands, Inc. is a citizen of

Delaware and Illinois.

       13.     Therefore, there is complete diversity of citizenship among the parties at the time

of the filing of the Complaint and this Notice of Removal. See 28 U.S.C. §§ 1332(a), 1441(a).




                                                 3
 Case 2:20-cv-18084-CCC-ESK Document 1 Filed 12/04/20 Page 4 of 9 PageID: 4




               1. Diversity of Citizenship Not Defeated by an Un-Served Defendant Whose
                  Citizenship is Not Known or Alleged.

       14.     Furthermore, the fact that BJ’s Wholesale Club, Inc. and Nicholas Segedin have

been named as Defendants does not prevent removal or defeat diversity.

       15.     Defendant BJ’s Wholesale Club, Inc. is a Delaware corporation with its principal

place of business in Westborough, Massachusetts. (See Cplt. ¶ 9.) Therefore, BJ’s Wholesale

Club, Inc. is a citizen of Delaware and Massachusetts.

       16.     Plaintiffs have named Defendant Nicholas Segedin who they allege was employed

by BJ’s Wholesale Club, and was allegedly responsible, along with others, for “the ordering,

stocking, marketing and sale of the can of Wellsley Farms Cooking Spray.” (Cplt. ¶ 11.) Plaintiffs

do not allege the citizenship of Mr. Segedin. But even if it is determined or alleged that Mr.

Segedin is a citizen of New Jersey, that determination will not defeat diversity under the procedure

of “snap removal.” See generally, Encompass Ins. Co. v. Stone Mansion Rest., Inc., 902 F.3d 147,

153 (3d Cir. 2018).

       17.     As the Court recently explained in Dillard v. TD Bank, NA, No. 1:20-CV-07886-

NLH-JS, 2020 WL 4339347, at *1 (D.N.J. July 28, 2020):

       When a forum defendant has not been properly joined and served in an action, the
       non-forum defendant can nevertheless remove the action through what some have
       called a “snap removal.” See Encompass Ins. Co. v. Stone Mansion Rest., Inc.,
       902 F.3d 147, 153 (3d Cir. 2018) (citing 28 U.S.C. § 1441(1)(b)(2) (“A civil action
       otherwise removable solely on the basis of the jurisdiction under section 1332(a)
       of this title may not be removed if any of the parties in interest properly joined and
       served as defendants is a citizen of the State in which such action is brought.”).
       Put differently, a snap removal allows a non-forum defendant to remove an action
       before the diversity-defeating forum defendant is served. See id.




                                                 4
    Case 2:20-cv-18084-CCC-ESK Document 1 Filed 12/04/20 Page 5 of 9 PageID: 5




        18.     Because of the procedure of “snap removal” the citizenship of the remaining

Defendants, including the possible New Jersey citizenship of Mr. Segedin, does not prevent

removal.1

                2. Diversity is Also Not Defeated by the Naming of Fictitious Defendants

        19.     Plaintiffs have also named as defendants the unnamed and fictitious individuals or

entities John Doe 1-10, ABC Corp. 1-10; and XYZ Corp. Nos. 1-10.

        20.     Pursuant to 28 U.S.C. § 1441(b)(1), “the citizenship of defendants sued under

fictitious names shall be disregarded” for the purposes of determining diversity jurisdiction.

        21.     Therefore, the citizenship of these fictitious parties should be disregarded at this

stage and is not relevant to the diversity jurisdiction analysis at this juncture.

        B. The amount in controversy requirement is satisfied.

        22.     Plaintiffs allege that Plaintiff Yohanny Polanco-Mitarotonda suffered “serious and

permanent injuries” “including burns.” (Cplt. ¶ 2.) She further alleges “burns, scarring, and

disfigurement” and that she “suffered great pain and anguish in both mind and body.” (Cplt., Count

III, ¶ 16.) She further refers to “substantial sums” spent on medical care, and lost earnings. (Id.).




1
        If Plaintiff comes forward with proof that Mr. Segedin is a citizen of New Jersey (making
him a non-diverse defendant) and proof that he was served prior to removal, removal would still
be proper under the doctrine of fraudulent joinder and his citizenship would not defeat diversity
jurisdiction. In re Briscoe, 448 F.3d 201, 217 (3d Cir. 2006) (“Joinder is fraudulent where there
is no reasonable basis in fact or colorable ground supporting the claim against the joined defendant,
or no real intention in good faith to prosecute the action against the defendants or seek a joint
judgment.”) Plaintiffs’ Complaint does not include any specific allegations against Mr. Segedin
or explain how his conduct is connected to the Plaintiffs’ claims that the cooking spray was
defective. “As one court has aptly put it, there is ‘no better admission of fraudulent joinder” than
the failure of a plaintiff ‘to set forth any specific factual allegations’ against a defendant.” Hannah
v. Johnson & Johnson Inc., No. CV 18-10319, 2020 WL 3497010, at *14 (D.N.J. June 29, 2020)
(quotation omitted).




                                                   5
 Case 2:20-cv-18084-CCC-ESK Document 1 Filed 12/04/20 Page 6 of 9 PageID: 6




          23.   Plaintiffs also allege that Plaintiff Nicola Mitarotonda “has been and will in the

future be deprived of [Yohanny Polanco-Mitarotonda’s] support, society, companionship, love,

solace, consortium, services and more.” (Cplt., Count VII, ¶ 3.)

          24.   Based on the claims as alleged in the Complaint, and the detailed representations

about the injuries that Plaintiffs claim they suffered, including but not limited to the “substantial

sums” spent on medical care, (Cplt., Count III, ¶ 16), the amount in controversy is in excess of

$75,000.00.

          25.   It is well established that “a defendant’s notice of removal need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014); Yucis v. Sears Outlet

Stores, LLC, 813 F. App'x 780, 783 n.2 (3d Cir. 2020) (considering allegations of “pain, suffering”

and request for “attorneys’ fees” as basis to conclude it is plausible that amount in controversy was

met).

          26.   Therefore, this Court has jurisdiction over this action because the amount in

controversy exceeds $75,000.00, exclusive of interest and costs, and because there is complete

diversity among the parties.

                                         CONCLUSION

          WHEREFORE, for the reasons set forth herein, Defendant Conagra Brands, Inc. hereby

requests that this Court retain jurisdiction of matter as removed from the Superior Court of New

Jersey, Law Division, Essex County, to the United States District Court for the District of New

Jersey.




                                                 6
 Case 2:20-cv-18084-CCC-ESK Document 1 Filed 12/04/20 Page 7 of 9 PageID: 7




                       CERTIFICATION PURSUANT TO L. Civ. R. 11.2

          Pursuant to Local Civil Rule 11.2, the undersigned certifies that, to the best of his

knowledge, this matter is not the subject of any other action pending in any other Court or of a

pending arbitration proceeding, except the state court action previously pending in the Superior

Court of New Jersey, Essex County which is the subject of this Notice of Removal, nor is any

action or arbitration proceeding contemplated nor are there parties required to be joined in this

action.

           Dated: December 4, 2020
                                         LAVIN, CEDRONE, GRAVER BOYD & DISIPIO

                                             /s/Matthew D. Garson
                                         By: _______________________________________
                                             Matthew D. Garson, Esquire
                                             1300 Route 73
                                             Suite 307
                                             Mount Laurel, NJ 08054
                                             (856)778-5544
                                             (856) 793-0237 Fax

                                             Attorneys for Defendant Conagra Brands, Inc.




                                                7
 Case 2:20-cv-18084-CCC-ESK Document 1 Filed 12/04/20 Page 8 of 9 PageID: 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 YOHANNY POLANCO-MITAROTONDA
 and NICOLA MITAROTONDA, her
 husband,
                                                      Civil Action No.
                        Plaintiffs,

                v.

 CONAGRA BRANDS, INC.; BJ’S
 WHOLESALE CLUB, INC.; NICHOLAS
 SEGEDIN; JOHN DOE 1-10 (a fictitious
 name representing managers or employees
 that were responsible for the ordering,
 stocking, marketing and/or sales of products);
 ABC CORP. 1-10 (a fictitious name
 representing a class of fictitious defendants
 who designed, manufactured, assembled,
 marketed or sold the product or a component
 of the product); XYZ CORP. 1-10 (a
 fictitious name representing a class of
 fictitious defendants who sold, distributed or
 advertised the product),

                        Defendants.


                                 CERTIFICATE OF SERVICE

        I hereby certify that, on the date set forth below, a true and correct copy of the Notice of
Removal was filed with the Clerk of the United States District Court for the District of New
Jersey and served upon all counsel of record in this matter via E-Mail:




                                                  1
 Case 2:20-cv-18084-CCC-ESK Document 1 Filed 12/04/20 Page 9 of 9 PageID: 9




        Harris S. Feldman, Esq.
        BLUME, FORTE, FRIED,
        ZERRES & MOLINARI, P.C.
        One Main Street
        Chatham, New Jersey 07928
        (973) 635-5400
        Attorneys for Plaintiff

Dated: December 4, 2020

                                    LAVIN, CEDRONE, GRAVER, BOYD & DISIPIO

                                       /s/Matthew D. Garson

                                    By: _______________________________________
                                        Matthew D. Garson, Esquire
                                        1300 Route 73
                                        Suite 307
                                        Mount Laurel, NJ 08054
                                        (856)778-5544
                                        (856) 793-0237 Fax

                                       Attorneys for Defendant Conagra Brands, Inc.
2206080v1




                                          2
